Case 8:16-cr-00275-VMC-JSS Document 125 Filed 02/18/21 Page 1 of 5 PageID 780




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    Case No. 8:16-cr-275-VMC-JSS

   DEVIN AHESIA-JAY PEMBERTON
   _____________________________/

                                    ORDER

         This matter comes before the Court upon consideration of

   Defendant Devin Ahesia-Jay Pemberton’s second pro se Motion

   for Compassionate Release (Doc. # 121), filed on January 6,

   2021. The United States responded on January 26, 2021 (Doc.

   # 123) and Pemberton replied on January 28, 2021. (Doc. #

   124). For the reasons set forth below, the Motion is denied.

   I.    Background

         Pemberton pled guilty to one count of sex trafficking of

   a minor. (Doc. # 82). In September 2017, the Court sentenced

   him to 262 months’ imprisonment. (Id.). According to the

   Bureau of Prisons (BOP) website, Pemberton is forty-two years

   old and his projected release date is April 3, 2035.

         Pemberton    filed   his   first   motion   for   compassionate

   release on June 8, 2020 (Doc. # 103), which the Court denied

   on the merits because Pemberton “fail[ed] to demonstrate

   [that] his medical conditions, singly or in combination,


                                     1
Case 8:16-cr-00275-VMC-JSS Document 125 Filed 02/18/21 Page 2 of 5 PageID 781




   constitute[d]      an     extraordinary   and    compelling      reason

   warranting relief.” (Doc. # 107 at 4-5).

         Now,    Pemberton     has   filed   a     second     Motion    for

   Compassionate Release. (Doc. # 121). In the Motion, Pemberton

   requests the Court recommend to the BOP that he be placed on

   home confinement because he suffers from several medical

   conditions. (Id. at 1, 8). According to Pemberton, “being at

   home would present a lower risk of him contracting COVID-19.”

   (Id.).

         The United States has responded (Doc. # 123), Pemberton

   has replied (Doc. # 124), and the Motion is ripe for review.

   II.   Discussion

         As the government points out in its response, Pemberton

   explicitly states that he is “NOT asking the Court to modify

   the sentence.” (Doc. # 121 at 8) (emphasis in original).

   Rather, according to Pemberton, he is simply requesting the

   Court recommend a change in his place of incarceration to the

   BOP. (Id.).

         The Court has no authority to direct the BOP to place

   Pemberton     in   home    confinement,   as    such     decisions   are

   committed solely to the BOP’s discretion. See United States

   v. Calderon, No. 19-11445, 2020 WL 883084, at *1 (11th Cir.



                                     2
Case 8:16-cr-00275-VMC-JSS Document 125 Filed 02/18/21 Page 3 of 5 PageID 782




   Feb.     24,   2020)      (explaining      that    district           courts    lack

   jurisdiction        to   grant   early    release     to    home       confinement

   pursuant       to    the    Second        Chance    Act,         34     U.S.C.    §

   60541(g)(1)(A)). Once a court imposes a sentence, the BOP is

   solely    responsible      for    determining       an     inmate’s      place    of

   incarceration to serve that sentence. See Tapia v. United

   States, 564 U.S. 319, 331 (2011) (“A sentencing court can

   recommend that the BOP place an offender in a particular

   facility or program . . . [b]ut decision making authority

   rests with the BOP.”); 18 U.S.C. § 3621(b) (“The [BOP] shall

   designate the place of the prisoner’s imprisonment[.]”).

   Pemberton’s request for home confinement thus falls outside

   this Court’s authority and his Motion is denied as to this

   relief.

          The     Court       likewise        declines         to        provide     a

   “recommendation” to the BOP that Pemberton be placed on home

   confinement. (Doc. # 121 at 1). The Court agrees with the

   government that the section 3553(a) factors weigh against a

   grant of home confinement. (Doc. # 123 at 6).

          First, as the Court noted in the first order denying

   compassionate release, Pemberton admitted to the crime of

   recruiting multiple underage girls to engage in acts of



                                         3
Case 8:16-cr-00275-VMC-JSS Document 125 Filed 02/18/21 Page 4 of 5 PageID 783




   prostitution. (Doc. # 107 at 5). The serious and serial nature

   of this offense weighs against a grant of home confinement.

   18 U.S.C.A. § 3553(a)(1).

         Furthermore, as the Court noted in the first order,

   Pemberton is only a few years into a twenty-one-year sentence.

   (Doc. # 107 at 6). Ending the term of imprisonment and

   allowing home confinement so early “would not serve the

   purposes of Section 3553(a) and would, in fact, fail to

   rehabilitate Pemberton or deter future violations.” (Id.).

   Accordingly, the Court declines to issue a recommendation of

   home confinement.

         While Pemberton’s concerns about the COVID-19 pandemic

   are understandable, the Court notes that several measures

   have already been taken in response to the pandemic. For

   example,

         [u]nder the recently enacted CARES Act, Pub. L. No.
         116-136, § 12003(b)(2) (2020), “if the Attorney
         General finds that emergency conditions will
         materially affect” the BOP’s functioning, the BOP
         Director may “lengthen the maximum amount of time
         for which [he] is authorized to place a prisoner in
         home confinement” under 18 U.S.C. § 3624(c)(2). The
         Attorney General has made such a finding regarding
         the emergency conditions that now exist as a result
         of the coronavirus. See Memorandum from Attorney
         Gen. William Barr to Director of Bureau of Prisons
         (Apr.   3,   2020),  https://www.justice.gov/file/
         1266661/download.



                                     4
Case 8:16-cr-00275-VMC-JSS Document 125 Filed 02/18/21 Page 5 of 5 PageID 784




   United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

   1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

   has established numerous procedures to combat the spread of

   COVID-19    within    its   facilities.   See   Federal   Bureau    of

   Prisons,    Updates    to   BOP   COVID-19   Action    Plan:   Inmate

   Movement, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (last updated Mar. 19, 2020).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Devin Ahesia-Jay Pemberton’s second pro se

   Motion for Compassionate Release (Doc. # 121) is DENIED.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   18th day of February, 2021.




                                     5
